DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/731,498 filed on September 8, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are still pending, with claims 1-2, 11 and 19 being currently amended. 

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112 Rejections
Applicant has not amended claims 1 and 11 sufficiently to overcome the 112(b) rejections (see the response to arguments section below). The 112(b) rejections of claims 1-18 are therefore maintained.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruiz et al. US PGPUB 2011/0204720.
Regarding claims 1 and 11, Ruiz discloses a charging system [figs. 1 & 6], comprising: 
a processor [figs. 1, 6 & 7, HEMS 26; par. 46]; and 
a non-transitory computer readable medium coupled to the processor and comprising instructions stored thereon [pars. 49, 92, 95 & 119; HEMS 26 is programmable] that cause the processor to:
receive, over a communications network, a set of power provider attributes [fig. 7, power input and control inputs include grid information, receives over a communication network; pars. 65, 80-81 & 100-101]; 
read a set of user charging preferences from one or more databases [par. 49, 56, 61, 68-70, 74, 80, 85-86, 92 & 108; user preferences are stored and used]; 
read a set of user schedule information from one or more databases [par. 49, 52, 56, 58, 61, 68-70, 74, 80, 82, 84-86, 92 & 108; user preferences are stored and used, including user schedules];
read a set of vehicle information from one or more databases [pars. 56, 58, 61, 64 & 70; vehicle information is read from databases, i.e. vehicle battery preferences]; 
reading, by the scheduler, a set of home power usage information from one or more databases [pars. 49, 52, 56, 58, 61, 68-70, 74, 80, 82, 84-85, 99, 108, 117, 119, 
determine an amount of power required to charge a rechargeable energy storage of a vehicle to a desired state of charge (SOC) based on the set of vehicle information and the set of user schedule information [par. 49, 54, 64, 85 & 97, minimum charge levels for the vehicle battery based on adequate range]; and 
determine one or more charging time periods to charge the rechargeable energy storage based on the set of power provider attributes, the set of home power usage information, the set of user charging preferences, the user schedule information, the set of vehicle information, and the amount of power required to charge the vehicle [pars. 82, 84-85, 99, 108, 117, 119, 130, 132, 134 and 137; based on power provider attributes, i.e. prices or type of power source, home loads, user preferences, user schedules, vehicle battery minimum  and SOC (pars. 49, 54, 56, 58, 61, 64, 70, 85 & 97), the charging time and schedule is set]; and 
a display disposed within said vehicle configured to display SOC information or parameters that contribute to an SOC determination [fig. 5; pars. 58, 67-68 & 129; screen 144 which displays a plurality of different pieces of information, including information related to the SOC of vehicle batteries (i.e. “vehicle/PHEV battery selection 160 may enable control of charging and discharging of vehicle batteries 38 (FIG. 1B), assignment of loads to use energy from vehicle batteries, historical trends in charging and discharging of vehicle batteries, home settings for vehicle batteries, and away setting for vehicle batteries”; the screen 144 may be “portable and modular for use in 
Regarding claim 2, Ruiz discloses wherein the set of power provider attributes comprise at least one attribute defining a set of values for a cost of power based on a time of day, wherein the set of values for the cost of power based on the time of day define at least a first time of day as having a lower cost of power than at least a second time of day and wherein the one or more charging time periods to charge the rechargeable energy storage is further based on the set of home power usage information [pars. 49, 52, 56, 58, 61, 68-70, 74, 80, 82, 84-85, 99, 108, 117, 119, 130, 132, 134 and 137; time of day home loads and power cost are used to determine a lower cost time for charging].
Regarding claims 3 and 13, Ruiz discloses wherein the one or more charging time periods are scheduled between the first time of day and the second time of day [pars. 49, 52, 56, 58, 61, 68-70, 74, 80, 82, 84-85, 99, 108, 117, 119, 130, 132, 134, 137, 159, 160; time of day home loads and power cost are used to determine a lower cost time for charging, the vehicle batteries can be staggered throughout the day thus between low cost and high cost periods].
Regarding claims 4 and 14, Ruiz discloses wherein at least one of the one or more charging time periods is scheduled between the second time of day and the first time of day based on a minimum SOC [pars. 49, 52, 56, 58, 61, 68-70, 74, 80, 82, 84-85, 99, 108, 117, 119, 130, 132, 134, 137, 159, 160; time of day home loads and power cost are used to determine a lower cost time for charging, the vehicle batteries can be 
Regarding claims 5 and 15, Ruiz discloses wherein the set of power provider attributes comprise at least one attribute defining a set of values for a cost of power based on a home power usage level, wherein the set of values for the cost of power based on home power usage level define at least a first home power usage level as having a lower cost of power than at least a second home power usage level, and wherein the one or more charging time periods are scheduled to prevent a home power usage level from exceeding the first home power usage level [pars. 49, 52, 56, 58, 61, 68-70, 74, 80, 82, 84-85, 99, 108, 117, 119, 130, 132, 134, 137, 159, 160; time of day home loads and power cost are used to determine a lower cost time for charging so that that total usage doesn’t exceed a peak level].
Regarding claim 6, Ruiz discloses wherein the one or more charging time periods are scheduled to prevent a home power usage level from exceeding the first home power usage level [pars. 49, 52, 56, 58, 61, 68-70, 74, 80, 82, 84-85, 99, 108, 117, 119, 130, 132, 134, 137, 159, 160; time of day home loads and power cost are used to determine a lower cost time for charging so that that total usage doesn’t exceed a peak level].
Regarding claims 7 and 16, Ruiz discloses wherein prior to transferring power to the vehicle during the one or more time periods, the charging system further comprises: confirm, by a user via a user interface, the one or more time periods to charge the rechargeable energy storage [pars. 67, 81-82 & 85, user can manage the scheduling and input overrides, i.e. via interface 140].
Regarding claims 9 and 18, Ruiz discloses wherein, based on a change in power provider costs, the charging system further comprises: update, based on the change in power provider costs, the one or more charging time periods [pars. 42, 46, 49-52, 56, 58-59, 61, 68-70, 74, 80, 82, 84-85, 99, 108, 117, 119, 130, 132, 134, 137, 159, 160; use of real time pricing to make changes to the scheduling].
Regarding claim 10, Ruiz discloses transferring, by a charging station, power to the rechargeable energy storage during the one or more charging time periods [fig. 6; pars. 42, 46, 49-52, 56, 58-59, 61, 68-70, 74, 80, 82, 84-85, 99, 108, 117, 119, 130, 132, 134, 137, 159, 160].
Regarding claim 12, Ruiz discloses wherein the processor reads a set of home power usage information from one or more databases, wherein the processor determines the one or more charging time periods to charge the rechargeable energy storage further based on the set of home power usage information, wherein the set of power provider attributes comprise at least one attribute defining a set of values for a cost of power based on a time of day, and wherein the set of values for the cost of power based on the time of day define at least a first time of day as having a lower cost of power than at least a second time of day [pars. 49, 52, 56, 58, 61, 68-70, 74, 80, 82, 84-85, 99, 108, 117, 119, 130, 132, 134 and 137; time of day home loads and power cost are used to determine a lower cost time for charging].
Regarding claim 19, Ruiz discloses a server [fig. 7, HMS 26 is a server since it is transmits and receives data to and from communication partners 300; pars. 87 & 93], comprising: 
a processor [figs. 1, 6 & 7, HEMS 26; par. 46]; and 

receive, over a communications network, a set of power provider attributes [fig. 7, power input and control inputs include grid information, receives over a communication network; pars. 65, 80-81 & 100-101]; 
read a set of home power usage information from one or more databases [pars. 49, 52, 56, 58, 61, 68-70, 74, 80, 82, 84-85, 99, 108, 117, 119, 130, 132, 134 and 137; time of day home loads and power cost are used to determine a lower cost time for charging]; 
read a set of user charging preferences from one or more databases [par. 49, 56, 61, 68-70, 74, 80, 85-86, 92 & 108; user preferences are stored and used]; 
read a set of user schedule information from one or more databases [par. 49, 52, 56, 58, 61, 68-70, 74, 80, 82, 84-86, 92 & 108; user preferences are stored and used, including user schedules]; 
read a set of vehicle information from one or more databases [pars. 56, 58, 61, 64 & 70; vehicle information is read from databases, i.e. vehicle battery preferences]; 
determine an amount of power required to charge a rechargeable energy storage of a vehicle to a desired state of charge (SOC) based on the set of vehicle information and the set of user schedule information [par. 49, 54, 64, 85 & 97, minimum charge levels for the vehicle battery based on adequate range]; and 
determine one or more charging time periods to charge the rechargeable energy storage based on the set of power provider attributes, the set of home power usage and 
transmit SOC information or parameters that contribute to an SOC determination for display on a display disposed within said vehicle [fig. 5; pars. 58, 67-68 & 129; screen 144 which displays a plurality of different pieces of information, including information related to the SOC of vehicle batteries (i.e. “vehicle/PHEV battery selection 160 may enable control of charging and discharging of vehicle batteries 38 (FIG. 1B), assignment of loads to use energy from vehicle batteries, historical trends in charging and discharging of vehicle batteries, home settings for vehicle batteries, and away setting for vehicle batteries”; the screen 144 may be “portable and modular for use in vehicle 36”, thus disposed in the vehicle when the user chooses to use the screen in the vehicle; the information is transmitted between the HEMS 26, the VCS 34 and the UEMS 22].
Regarding claim 20, Ruiz discloses wherein the set of power provider attributes comprise at least one attribute defining a set of values for a cost of power based on a time of day, wherein the set of values for the cost of power based on the time of day define at least a first time of day as having a lower cost of power than at least a second time of day, and wherein the one or more charging time periods are scheduled between the first time of day and the second time of day [pars. 49, 52, 56, 58, 61, 68-70, 74, 80, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz et al. US PGPUB 2011/0204720 in view of Troncoso US PGPUB 2010/0312430.
Regarding claims 8 and 17, Ruiz discloses wherein, based on a user defined priority preference, operation of at least one device is delayed [pars. 42 & 52; priorities of various loads can set based on user preferences for high demand periods].
Ruiz does not explicitly disclose the delay occurs during the one or more charging time periods.
Ruiz does not explicitly disclose the device is an Internet of Things (IoT) device.
However, Troncoso discloses a vehicle power supply system [abs.; par. 10] wherein based on a priority operation of at least one device is delayed during one or more charging time periods [fig. 8, block 50; par. 34; “some loads might even be disconnected oi partially powered, in order to prioritize the charging of the battery (considering a priority to ensure enough energy to start the engine in a near future)’’; so, 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Ruiz to further include the delay occurs during the one or more charging time periods for the purpose of allowing the prioritization of battery charging up to a minimum level before allowing an increase from partial to full powering of other loads, as taught by Troncoso (pars. 28 & 34).
The combination of Ruiz and Troncoso does not explicitly disclose the device is an Internet of Things (IoT) device.	
However, Admitted Prior Art discloses that it is well known to use IoT devices in a household, for example, a smart refrigerator which can connect to a network to display the weather or cooking videos or receive instructions from a smart assistant. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Ruiz and Troncoso to further include the device is an Internet of Things (IoT) device for the purpose of adding smart capabilities to household devices such as display videos or receiving instructions from a smart assistant.
NB: Examiner took Official Notice with respect to the above limitation of claims 8 and 17 in the Non-Final Rejection mailed June 24, 2021. Applicant did not traverse or See MPEP 2144.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859